Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 6, 2022

                                      No. 04-21-00353-CV

                                         Amar GUEYE,
                                           Appellant

                                                v.

                                         Luz TORRES,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV02073
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER

Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        On October 18, 2021, we struck appellant’s original brief because it failed to comply with
the briefing rules in the Texas Rules of Appellate Procedure and ordered appellant to file an
amended brief correcting the deficiencies. See TEX. R. APP. P. 38.1. On December 27, 2021,
appellant filed an amended brief. The amended brief does not correct all the deficiencies in
appellant’s original brief. For example, the amended brief lacks a proper list of all parties and
counsel, a proper statement of facts with record references, and legal argument that includes
appropriate citations to the appellate record. See id. The amended brief also lacks proof of
service on appellee’s counsel. See TEX. R. APP. P. 9.5(d). Notwithstanding these deficiencies, we
will not strike appellant’s amended brief and will not order appellant to file a second amended
brief. However, appellant is advised that because of some of the deficiencies in the amended
brief, we may ultimately conclude that appellant has waived his appellate complaints due to
inadequate briefing. See Lott v. First Bank, No. 04-13-00311-CV, 2014 WL 4922896, at *4 (Tex.
App.—San Antonio Oct. 14, 2014, no pet.) (holding the appellant waived any appellate
complaint by failing to comply with the briefing rules set out in Rule 38.1 of the Texas Rules of
Appellate Procedure).
         Because appellant’s amended brief lacks proof of service on appellee’s counsel, the clerk
of this court is directed to send a copy of the amended brief to appellee’s counsel. Appellee’s
brief is due on or before February 10, 2022.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court